Citation Nr: 0403581	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-08 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  He died in November 2000, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The appellant's appeal also initially included the issues of 
eligibility to Dependents' Educational Assistance under 38 
U.S.C.A., chapter 35.  She did not, however, list this issue 
as remaining on appeal in her March 2003 Substantive Appeal.  
Accordingly, the Board does not consider this issue to be on 
appeal presently.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claims has been obtained by the RO, and the 
RO has notified her of the type of evidence needed to 
substantiate her claims.

2.  The veteran died in November 2000; his immediate cause of 
death was adenocarcinoma of the pancreas.

3.  At the time of death, service connection was in effect 
for no disabilities.

4.  There is no competent medical evidence showing a causal 
relationship between the cause of the veteran's death and his 
active service.  

5.  At the time of the veteran's death, there was a pending 
claim for service connection for pancreatic cancer, liver 
problems, a skin rash, and chloracne; the veteran's death, 
however, occurred before adjudication of this claim, and the 
cause of his death has been found to not be related to 
service.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred or 
aggravated as a result of service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2003).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.22, 3.159, 20.1106 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines VA's obligations with respect to its duty to assist 
the claimant with the development of facts pertinent to a 
claim and includes an enhanced duty to notify the claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the appellant, 
and there is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date.  
Moreover, VA has obtained a medical opinion regarding the 
etiology of the cause of the veteran's death.

VA's duty to notify the appellant of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in a January 2003 
Statement of the Case.  See 38 U.S.C.A. § 5103.  This 
issuance includes the provisions of 38 C.F.R. § 3.159 (2003), 
indicating of the type of evidence necessary to substantiate 
the appellant's claims, as well as which portion of that 
evidence (if any) was to be provided by her and which portion 
VA would attempt to obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



II.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, certain chronic diseases, including 
malignant tumors, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  In this regard, the Board observes that 
pancreatic cancer is not among the diseases listed as 
herbicide-related in 38 C.F.R. § 3.309(e).  

In the present case, the veteran died in November 2000.  At 
the time of death, service connection was not in effect for 
any disabilities.  

As indicated in his death certificate, the veteran's 
immediate cause of death was adenocarcinoma of the pancreas, 
with a two-month interval between onset and death.  No 
underlying causes were listed.  

Upon reviewing the veteran's service medical records, the 
Board notes that he was not treated for any pancreatic 
disorders at any time during service.  He was seen with 
complaints of substernal burning in March 1969, but the 
treating physician doubted peptic ulcer disease.

In October 2000, the veteran was seen at a private medical 
facility for complaints of nausea, urine discoloration, and 
abdominal pain.  A CT scan and a biopsy revealed an 
adenocarcinoma of the pancreas.  This disease was determined 
to be inoperable, and the veteran declined chemotherapy in 
November 2000.

A. W. Holt, M.D., the veteran's physician, provided a medical 
statement in January 2001.  In this statement, Dr. Holt noted 
that pancreatic cancer had been diagnosed in September 2000 
and resulted in the veteran's death approximately two months 
later.  Dr. Holt also indicated that the veteran's in-service 
exposure to Agent Orange was "[o]f interest" and that 
"[t]his fact should be noted and given to the proper medical 
authorities who are providing ongoing evaluation of these 
statistics."

The veteran's claims file was reviewed by a VA doctor in 
August 2001.  In a statement from that same month, the VA 
doctor noted that pancreatic cancer is not one of the 
presumptive conditions considered to be automatically related 
to Agent Orange exposure and that a "long period of time" 
had passed between the veteran's service and his death in 
2000.  In short, the doctor concluded that the death of the 
veteran was not related to Agent Orange exposure in service.

In this case, the Board finds no competent medical evidence 
of record suggesting that the veteran's pancreatic cancer, 
the immediate cause of his death, was more likely than not 
etiologically related to service.  While Dr. Holt's statement 
raises the possibility of Agent Orange involvement with 
regard to the development of pancreatic cancer, the Board 
again notes that pancreatic cancer is not one of the 
herbicide-related diseases listed in 38 C.F.R. § 3.309(e).  
Moreover, the August 2001 VA medical statement, based on a 
claims file review, clearly indicates that the veteran's 
pancreatic cancer was not related to herbicide exposure.

The only other evidence of record supporting the appellant's 
claim is her own lay opinion.  In her March 2003 Substantive 
Appeal, the appellant asserted that the veteran's pancreatic 
cancer developed over a period of time and, if attributable 
to Agent Orange, might well have gone undetected during 
service.  

The Board is empathetic with the appellant's argument and 
acknowledges her husband's honorable active service.  
Nonetheless, competent medical evidence is still required to 
support the appellant's claim.  Opinions as to etiology are 
within the realm of medical personnel and not laypersons, 
such as the appellant.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, her lay testimony does 
not constitute competent medical evidence and lacks probative 
value.

In summary, the Board is compelled to conclude that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, and this claim must be denied.  In 
reaching this conclusion, the Board acknowledges that, under 
38 U.S.C.A. § 5107(b), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  As the preponderance of the evidence is 
against the appellant's present claim, however, that section 
is not applicable in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III.  Entitlement to DIC under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of his or her own willful misconduct, 
and who either was in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The service-connected disabilities must 
have been either continuously rated totally disabling for 10 
or more years immediately preceding death or continuously 
rated totally disabling for at least five years from the date 
of the veteran's separation from service.  Id.  The total 
rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22.      

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (under which the veteran is required to 
have been rated totally disabled for a continuous period of 
eight years prior to death), the implementing regulation, 38 
C.F.R. § 20.1106, does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  The Federal Circuit noted that 38 U.S.C.A. § 
1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently.  Id. at 1379.  
Moreover, the Federal Circuit found that the pertinent 
regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were 
in conflict with respect to interpreting 38 U.S.C.A. §§ 
1311(a) and 1318. Id.  The Federal Circuit remanded the case 
for VA to undertake expedited rulemaking to explain the 
rationale for interpreting the statutes differently or to 
resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106.  Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  Also, the 
Federal Circuit determined that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor (i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening 
("hypothetical entitlement" claims)).  Id. at 1379-80.  

In this case, the Board finds that the criteria for DIC under 
the provisions of 38 U.S.C.A. § 1318 have not been met.  
Here, the veteran, who died many years after his separation 
from service, had no service-connected disabilities rated as 
100 percent disabling for at least 10 years prior to his 
death.  Indeed, as noted above, service connection was not in 
effect for any disabilities at the time of the veteran's 
death.

In November 2000, just prior to his death, the veteran filed 
a claim for service connection for pancreatic cancer, liver 
problems, a skin rash, and chloracne.  The veteran's death, 
however, occurred before adjudication of this claim, and, as 
indicated above, the cause of his death (pancreatic cancer) 
has been found to not be related to service.

Given the particular facts of this case, the preponderance of 
the evidence is against the appellant's claim of entitlement 
to DIC under 38 U.S.C.A. § 1318.  Accordingly, this claim 
must be denied.  Again, as the preponderance of the evidence 
is against the appellant's claim, the provisions of 
38 U.S.C.A. § 5107(b) concerning the resolution of doubt are 
not applicable in this case.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 is 
denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



